                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION

                                               NO. 5:19-CV-76-FL



 ALDI INC.,                                               )
                                                          )
                          Plaintiff,                      )
                                                          )
         v.                                               )                          ORDER
                                                          )
 BRUNA MARACCINI; COLLEEN                                 )
 SAVORY; LIDL US, LLC; LIDL US                            )
 OPERATIONS, LLC; and LIDL US                             )
 MANAGEMENT, INC.,                                        )
                                                          )
                          Defendants.                     )



         This matter is before the court on plaintiff’s ex parte motion for order directing preservation

of documents, software and things (DE 4) and ex parte motion for temporary restraining order

(“TRO”) (DE 5).1 For the reasons set forth herein, the court grants in part plaintiff’s motion for

order directing preservation of documents, software and things, and grants in part plaintiff’s motion

for temporary restraining order.

                                                BACKGROUND

         Plaintiff filed its verified complaint March 1, 2019, asserting causes of action against

defendants for violations of the Defend Trade Secrets Act, 18 U.S.C. §§ 1832, 1836; the North

Carolina Trade Secrets Protection Act, N.C. Gen. Stat. § 66-152 et seq.; the Virginia Uniform Trade

Secrets Act, Va. Code § 59.1-336 et seq.; breach of contract; tortious inference with contractual



         1
           Also pending before the court are plaintiff’s ex parte motion to expedite hearing (DE 6), and ex parte motion
to expedite discovery (DE 7). These motions are not herein addressed by the court.
relations; breach of the duty of loyalty; unfair and deceptive trade practices, in violation of N.C. Gen.

Stat. 75-1.1, et seq.; conversion; and unjust enrichment.

        Plaintiff seeks damages from defendants, as well as injunctive relief requiring the return and

removal of confidential information in defendants’ possession, prohibiting defendants from using,

possessing, or disclosing plaintiff’s confidential information, prohibiting defendants Bruna

Maraccini (“Maraccini”) and Colleen Savory (“Savory”) from working for defendants Lidl US, LLC,

Lidl US Operations, LLC, and Lidl US Management, Inc. (collectively “Lidl”) for one year,

disgorging defendant Maraccini’s compensation from defendant Lidl while she was receiving

severance benefits from plaintiff, and requiring defendants to provide quarterly affidavits for a period

of two years verifying compliance with obligations to plaintiff. Plaintiff also seeks reasonable

attorney’s fees and costs.

        Plaintiff relies upon defendant Maraccini’s executed severance agreement with plaintiff

(“Severance Agreement” (DE 1-7)), defendant Maraccini’s executed acknowledgment of the ALDI

Code of Conduct (“Maraccini Acknowledgment” (DE 1-8)), defendant Savory’s executed

acknowledgment of the ALDI Code of Conduct (“Savory Acknowledgment” (DE 1-9)), the

verification of Joshua Walsh (“Walsh Verification” (DE 1-10)), and the verification of Chris Daniels,

plaintiff’s Division Vice President (“Davis Verification” (DE 1-11)).

        Plaintiff argues it is likely to succeed on the merits, the equities favor issuance of a TRO and

preliminary injunction, and the public interest would not be disserved by an injunction.

                                     COURT’S DISCUSSION

        A temporary restraining order may only issue where “specific facts in an affidavit or verified

complaint clearly show that immediate and irreparable injury, loss, or damage will result to the


                                                   2
movant before the adverse party can be heard in opposition.” Fed. R. Civ. P. 65(b)(1)(A). In

addition, a temporary restraining order may only issue where “the movant’s attorney certifies in

writing any efforts made to give notice and the reasons why it should not be required.” Fed. R. Civ.

P. 65(b)(1)(B). The substantive standard governing whether to grant a TRO is the same as that

governing whether to enter a preliminary injunction. See U.S. Dep’t of Labor v. Wolf Run Mining

Co., 452 F.3d 275, 281 n.1 (4th Cir. 2006). The movant must establish the following to obtain a

temporary restraining order or a preliminary injunction: 1) that it is likely to succeed on the merits;

2) that it is likely to suffer irreparable harm in the absence of preliminary relief; 3) that the balance

of equities tips in its favor; and 4) that an injunction is in the public interest. Winter v. Natural Res.

Def. Council. Inc., 555 U.S. 7, 20 (2008). “The court may issue a preliminary injunction or a

temporary restraining order only if the movant gives security in an amount that the court considers

proper to pay the costs and damages sustained by any party found to have been wrongfully enjoined

or restrained.” Fed. R. Civ. P. 65(b)(1)(C).

        Plaintiff has carried its burden to demonstrate the propriety of a TRO. Plaintiff submits

through its verified complaint and supporting sworn statements that defendants are misappropriating

plaintiff’s confidential information and trade secrets, damaging plaintiff’s business by allowing a

direct competitor to access such information and use it to formulate its own real estate development

strategy. (See Compl. ¶¶ 78-122; Joshua Walsh Verification (DE 1-10) ¶¶ 2-14; Chris Daniels

Verification (DE 1-11)). Such possession, use, and disclosure of plaintiff’s confidential information

and trade secrets imposes immediate and irreparable injury on plaintiff’s competitive standing in the

marketplace. The equities in this case and the public interest also favor issuance of the temporary

restraining order for the limited purpose of protecting plaintiff from the unconsented to disclosure


                                                    3
of its proprietary information.

         Plaintiff’s counsel certified in writing his efforts to give notice, and demonstrated that no

further notice should be required. (See Motion for Temporary Restraining Order (DE 5) at 6).

Accordingly, plaintiff’s motion for temporary restraining order (DE 5) is granted on the terms set

forth below:

         1.       “Confidential Information and Trade Secrets” is defined as ALDI’s strategic business

                  plans, real estate strategy, its Strategic Growth Plan, its business information (such

                  as sales, sales volume, sales methods and strategies, marketing methods and

                  strategies, profit margins, consumer sales data (gathered and purchased), and data

                  regarding each individual ALDI customer such as the amount spent per basket or

                  kind of customers’ purchases from ALDI, etc.) and its supply information (such as

                  vendors, sources of supply, system documentation, pricing data, etc.) obtained by

                  defendants Maraccini and Colleen Savory (“Savory”) during and after the course of

                  their employment with ALDI.

         2.       Defendants are hereby immediately enjoined and restrained, whether alone or in

                  concert with any person or entity, from:

                  a.       Misappropriating, using, or disclosing to any person or entity ALDI’s

                           Confidential Information and Trade Secrets; and

                  b.       possessing any original, copies or summaries of ALDI’s Confidential

                           Information and Trade Secrets in any form, electronic or otherwise.2



         2
           The court’s temporary restraining order enjoining possession of Confidential Information and Trade Secrets
does not relieve defendants of their obligation to preserve relevant materials for discovery.

                                                         4
       3.      If any defendant discovers in its or her respective possession any Confidential

               Information and Trade Secrets in a tangible form during the term of this order, then

               that defendant must immediately return the Confidential Information and Trade

               Secrets to plaintiff. Defense counsel of record may retain a copy of Confidential

               Information and Trade Secrets solely for purposes of providing a defense in this

               action.

       4.      This temporary restraining order shall continue in effect for 14 days, unless before

               this time the court, for good cause shown, shall extend it for a like period or the

               adverse parties consent to a longer extension.

                                        CONCLUSION

       Plaintiff’s motion for temporary restraining order (DE 5) is GRANTED as herein provided.

By close of business on Monday, March 11, 2019, plaintiff shall post security of $5,000.00 with the

Clerk of Court to indemnify defendants from any damage incurred by reason of this order.

       Plaintiff’s motion for order directing preservation of documents, software and things (DE 4)

is GRANTED insofar as the parties are DIRECTED to preserve, for the purposes of discovery, all

relevant information.

       The court NOTICES this case for Rule 16 status conference by telephone on March 18, 2019,

at 1:30 p.m. Counsel will receive information from the case manager with dial-in instructions for

attending this conference.

       Plaintiff is DIRECTED to serve on defendants a copy of this order in addition to summons

and complaint, and to notice through affidavit lodged on the docket in advance of hearing that

service has been accomplished including with respect to this order.


                                                5
SO ORDERED, this the 5th day of March, 2019, at 4:30 p.m.



                                  _____________________________
                                  LOUISE W. FLANAGAN
                                  United States District Judge




                                     6
